 In theMatterOf PUSEY,MAYNES&BREISH COMPANYandAMALGA-MATEDMEAT CUTTERSAND BUTCHERWORKMEN orNORTH AMERICA,LOCAL No. 195Case No. C-08.-Decided April 8, 1936MeatPacking Industry Interterenoe, Restraint or Coercion:expressedopposition to labororganization-Discriminations: discharge-ReinstatementOrdered-Back Pay:awarded.Mr. Gerhard P. Van Arkelfor the Board.Mr. Patrick J. Friel,of Philadelphia,Pa., for respondent.Mr. Louis F. McCabe,ofPhiladelphia,Pa., for Local No. 195.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn December 2, 1935, Local No. 195, Amalgamated Meat Cuttersand Butcher Workmen of North America, hereinafter referred to asLocal No. 195, filed a charge with the Regional Director for theFourth Region against Pusey, Maynes R Breish Company, Philadel-phia, Pennsylvania, hereinafter referred to as the respondent, charg-ing the respondent with violations of the National Labor RelationsAct, approved July 5, 1935, hereinafter referred to as the Act.OnDecember 27, 1935, a complaint and notice of hearing were issued bythe Regional Director for the Fourth Region. copies of which wereserved upon the respondent and upon Local No. 195.The complaintalleged the respondent had committed unfair labor practices as pro-hibited by Section 8, subdivisions (1) and (3) of the Act by the dis-charge of John Carsello, Marco Carsello and Silverio Carsello onNovember 2, 1935, because they joined and assisted Local No. 195 andengaged in concerted activities with other employees of the respond-ent for the purpose of collective bargaining and other mutual aidand protection.The respondent filed an answer to the complaint in -which it asked that the complaint be dismissed because the Act isunconstitutional, but no specific ground of unconstitutionality wasstated.At the conclusion of the hearing, counsel for the respondentrenewed the motion to dismiss on the ground that the Act violatesdue process, and on the further ground that the allegations of the482 DECISIONS AND ORDERS483complaint had not been sustained.The Trial Examiner made norulings onthese motions.Both motions are now denied. The rul-ings of the Trial Examiner in regard to the admission of evidenceare herebyaffirmed.The answer of the respondent admitted that the business of therespondent constitutes a continuous flow of trade, traffic and coin-merce among the several States, and the discharge of the personsnamed in the complaint.The answer stated that the discharge ofthese persons occurred "for the following reasons interalia: (a)the services performed by the Complainants were unsatisfactoryand they were discharged for inefficiency; (b) the Complainantsindulged in Communistic activities, distributed communistic and sedi-tious literature, inciting discontent and seriously impairing the effi-cency and discipline of thebusinessoperations."Pursuant to the notice of hearing, a hearing was held on Janu-ary 13, 1936 at Philadelphia, Pennsylvania before A. HowardMyers, duly designated to act as Trial Examiner, at which hearingfull opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded bothparties.By order of the National Labor Relations Board, dated January9, 1936, the proceeding was transferred to and continued before theBoard in accordance with Article II, Section 35 of National LaborRelations Board Rules and Regulations-Series 1.Upon the entire record now before it, including the transcript ofthe hearing, exhibits introduced and pleadings filed, the NationalLabor Relations Board makes the following:FINDINGS OF FACT1.The respondent is and has been since 1920 a corporation exist-ing under and by virtue of the laws of the State of Pennsylvania,having its principal office and place of business in Philadelphia,Pennsylvania, hereinafter referred to as the Philadelphia plant. Itis engaged in the purchasing and slaughtering for sale of lambs,calves and sheep.The respondent employs between 20 and 25 personsin its Philadelphia plant.2.The lambs, calves and sheep purchased for slaughter and saleby the respondent are raised entirely outside the State of Pennsyl-vania.Approximately 25 to 50% of this livestock is purchased bythe respondent from commission men within the State of Pennsyl-vania, who purchase and transport such livestock from outside theState of Pennsylvania.The balance of 50 to75%of the livestockis purchased directly by the respondent from producers outside theState of Pennsylvania. 484NATIONAL LABOR RELATIONS BOARD3.The meats prepared for sale by the respondent are sold by 3salesmen employed by the respondent to solicit business within theCity of Philadelphia and by means of telephone and telegraphicorders received by the respondent in its Philadelphia plant.Salesare made to purchasers in Pennsylvania, New Jersey, Delaware, NewYork and Florida.Purchasers from the respondent include theAtlantic & Pacific Tea Co. and the American Stores Co. About 10%of the meats prepared by the respondent are sold to purchasersoutside the State of Pennsylvania.Deliveries to purchasers aremade either by means of trucks owned and operated by the re-spondent or by means of a contract carrier. The respondent's trucksmake deliveries in certain parts of New Jersey as well as in theState of Pennsylvania.4.All of the aforesaid constitutes a continuous flow of trade,traffic and commerce among the several States.5.Local No. 195 is a labor organization which, since about No-venmber 1, 1935, has been a local of Amalgamated Meat Cutters andButcher Workmen of North America, affiliated with the AmericanFederation of Labor.At the time of the events discussed hereafter,this labor organization was known as Local 101, United Meat Cut-ters, hereinafter referred to as Local 101.6.John Carsello and his two sons, Marco and Silverio Carsello, allemployed by the respondent, became members of Local 101 on Octo-ber 22, 1935.On November 2, 1935 Harrison J. Pusey, Presidentof the respondent, sent word to John Carsello, who was then at work,to report to the office.Pusey told Carsello that it was necessary forhim to lay off John Carsello and his two sons. In response to Car-sello's request for the reason for the lay-offs Pusey said: "Well, Ihave to economize."Carsello then asked why, if it was necessary tolay off some one, he-selected three persons from one family.Puseygave no reason for the selection, but made the further statement thatJohn Carsello was "no good down there any more." Carsello saidhe could not understand such a statement, since he had rendered sat-isfactory services to the respondent for twenty-three years.Puseythen said that liver was being stolen, but admitted he did not believeJohn Carsello was stealing it.Carsello, being unsatisfied with theseexplanations, insisted upon being given a satisfactory reason for thelay-off of himself and his two sons.Pusey then replied : "I'm goingto tell you.What is this new union going down there . . . ?" Hethen said he believed John Carsello had started to organize the menin the respondent's plant and added : "I don't want no union in here."John Carsello notified his two sons that they had been laid off, andneither of the sons talked to any of the management of the respond-ent at that time. DECISIONS AND ORDERS4857.At the request of John Carsello a committee from United MeatCutters which included Natalo Masi, business agent of Local 101and of Local No. 195, and Morris Goldberg, had two interviews withthe respondent shortly after the Carsellos were laid off.At the firstmeeting Pusey stated he had no contract with any union and did notrecognize any union.At first he would not discuss the case of theCarsellos with the committee, but upon the threat of being boycotted,he finally stated that John Carsello was honest and a good butcher.He also admitted that John Carsello's union affiliation was one of thereasons he was laid off.Pusey asked the committee to give him aweek to discuss the matter with his associates, which request the com-mittee granted. In the second interview, about one week later, Mr.Maynes, whose position with the respondent was not determined atthe hearing, acted as spokesman for the respondent, stated in effectthat he did not want any union organization in the respondent'splant, that John Carsello was not working for the interests of thecompany, and that he would not reinstate the Carsellos under anycircumstances.8.John Carsello, a butcher, had worked steadily for the respondentsince 1911 or 1912.He began working at a salary of $14.00 a week,which was gradually increased to $40.00.About two years beforehis discharge his salary was, decreased to $30.00 a week, all otheremployees of the respondent receiving a salary cut at the same time.At the time he was laid off John Carsello was receiving $30.73 aweek.Carsello had been made foreman of the butchers employedby the respondent about 1930 and his two sons worked as butchersunder his supervision.As foreman he had no authority to hire ordischarge employees.John Carsello testified that in all his years of service with therespondent his work had never been criticised, and that he had beenreprimanded only once or twice, both times concerning his being latein reporting for work in the morning.He also testified that whileit had been the policy of the respondent to lay off the other butchersin rotation during slack periods, he had never before been laid off.Marco Costello began working for the respondent in 1929 for$20.00 a week.He was subsequently raised to $25.00, then cut to$22 00 but prior to the time he was laid off had again been increasedto $25.00 a week.The respondent had never made any complaintabout Marco Carsello's work and he had worked for the respondentsteadily since 1929, except for the seasonal periods of lay-offs inwhich all butchers except John Carsello participated.About twoweeks after the lay-off of November 2, 1935, Marco Carsello returnedto the plant and asked Pusey to give him a recommendation in orderthat he might secure other employment. In response to Marco Car- 486NATIONALLABOR RELATIONS BOARDsello's question as to whether the respondent had any complaint abouthis work,Pusey replied:"No, no; I like you, Marco,you are a goodboy, but you are going in with the wrong company."Pusey agreedto givehim a recommendation.Silverio Carsello had been employed by the respondent for aboutthree years.He had never been reprimanded about his work andexcept for the customary seasonal lay-offs had worked steadily.Atthe time he was laid off he was receiving$20.00 a week,having beencut from $25.00 to $20.00 at the time all other employees of therespondent received a cut.9.It is obvious from the record that the Carsellos were dischargedand not laid off. It is also obvious,in the light of the work recordsof the three Carsellos, that the reason for the discharge and therefusal to reemploy was theirjoiningLocal 101 and a belief on thepart of the respondent that John Carsello was attempting to organizethe employees of the respondent.This conclusion is substantiated bythe conversation of Pusey with John Carsello at the time of the dis-charge; by the conversations of Pusey and Maynes withthe com-mittee fromUnitedMeat Cutters;by thestatement of Pusey toMarco Carsello upon the occasion of his return to the plant to securea recommendation;and lastly, bythe respondent's answer to the com-plaint in thiscase.The allegationsof the respondent in the, answerthat the Carsellosindulgedin communistic activities and distributedcommunistic and seditious literature are not relevant.In any eventno evidence in support of these allegations was offered.The allega-tion that the Carsellos incited discontentand therebyimpaired effi-ciency and discipline was likewise not supportedby any evidence.The evidence does showthatJohn Carsello,about two weeks beforehis discharge and on a Saturday afternoon when he was not working,visited twoother slaughterhouses inthe vicinityfor the purposeof distributing literature concerning the organization.No evidencewas offered by the respondent to show that any literature was dis-tributed in the respondent'splant.John Carsello testified he hadnever engaged in any union activities during working hours.Sil-verioCarsello testified that he had never engaged in any unionactivitiesduringworking hours,had never distributed any literature,had never attempted in or out ofworking hoursto organize workersin any othercompany, andhad never seen any union literature inthe respondent'splant.Marco Carsello testified he had never en-gaged in any union activities during working hours and had neverat any time attempted to organize the employees of the respondentor of any other company.10.At the time of the hearingnone of the Carsellos had receivedany incomefrom otherwork since the time they were discharged DECISIONS AND ORDERS487by the respondent, except Silverio Carsello, who had earned $4.00to $5.00 a week as a musician. Since Silverio Carsello earned thesame amount in a similar way prior to the time he was discharged,and since employment as a butcher would not preclude such extrawork, the respondent is not entitled to deduct this sum from theamount which the respondent is hereinafter ordered to pay SilverioCarsello.11.By the discharge and refusal to reemploy John, Marco andSilverio Carsello, and each of them, the respondent has discrim-inated in regard to hire and tenure of employment and therebydiscouraged membership in a labor organization.12.By the discharge of and refusal to reemploy John, Marco andSilverio Carsello, and each of them, the respondent has interferedwith, restrained and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act.13.The aforesaid acts of the respondent tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board finds and concludes as amatter of law :1.Local 101, United Meat Cutters, was, and Local No. 195, Amal-gamated Meat Cutters and Butcher Workmen of North America,now is, a labor organization, within the meaning of Section 2, sub-division (5) of the Act.2.The respondent, by the discharge of and refusal to reemployJohn, Marco and Silverio Carsello, and each of them, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (3) of the Act.3.The respondent, by interfering with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8, subdivision (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe respondent, Pusey, Maynes & Breish Company :97571-36-vol i--32 OggNATIONAL LABOR RELATIONS BOARD1.Cease and,desist :(a)From in any manner interfering with, restraining or coercingitsemployees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining, and othermutual aid and protection ;(b)From discriminating in regard to hire or tenure of em-ployment and thereby discouraging membership in any labororganization.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to John, Marco and Silverio Carsello, and each of them,reinstatement to their former positions without prejudice to anyrights and privileges previously enjoyed;-(b)Make whole John, Marco and Silverio Carsello for the lossthey have suffered by reason of their discharge, by payment to eachof them, respectively, of a sum of money equal to that which theywould normally have earned as wages during the period from thetime they were discharged to the date of such offer of reinstatement,computed at the weekly wage received at the time of discharge, as setforth in paragraph 8 of the findings of fact, less the amount whicheach, respectively, may have earned subsequent to the time of dis-charge and up to the time of the offer of reinstatement, except thatany money earned by Silverio Carsello as a musician during saidperiod shall not be deducted unless such money was earned by himduring the hours he would have worked for the respondent had henot been discharged.